Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-35 are pending.  Claim 36 is canceled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) receiving, by a first processor prior to receipt by the destination application, in any order over a period of time, [[a]] each of the plurality of portions of the electronic data message at a message receiver coupled with the electronic communications 6Application Serial No. 15/851,067LSK Ref. No. 004672-16011B-US network, and accumulating the plurality of portions, as they are received, in a memory coupled with the first processor to reform the electronic data message stored therein for subsequent forwarding to the destination application; analyzing, automatically by the first processor, the stored received portions of the electronic data message to identify, based on the message protocol, the electronic data of the event dependent and event independent portions thereof and further determine, without knowledge of when the source became aware of the event, if any of the electronic data of the event independent portion was transmitted by the electronic data of the event independent portion was received prior to any of the electronic data of the event dependent portion; electronic data message and taking an action with respect to the electronic data message when it is determined that any of the event independent portion was transmitted by the source prior to occurrence of the event; and forwarding, by the second processor, the electronic data message to the destination application when it is determined that none the electronic data of the event independent portion was not transmitted by the source prior to occurrence of the event. The claims are drawn to processing messages that are sent by market participants using a first and second processor.  If a claim limitation, under its broadest reasonable interpretation, covers managing interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application.   The claim recites a first processor as an additional element to perform the receiving and analyzing steps and a second processor for performing the processing and forwarding steps.  Both processors in the steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The instant Specification in paragraph 0046 describes the processor as “general-purpose processor.”  Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of using a first and second processor to perform the receiving, analyzing, processing and 
The dependent claims do not recite any additional elements.  Therefore, the dependent claims are only further narrowing the abstract idea.  The claims are not patent eligible.

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. 
Applicant argues “As s stipulated by the October 2019 PEG Update as well as MPEP § 2106, the requisite certain methods of organizing human activity are limited to activities relating to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people.  Applicants submit that the claims are not directed to any of these activities. Furthermore, claims 10, 12, 15, 23 and 24 are dependent claims which recite certain financial related terms11 Application Serial No. 15/851,067 LSK Ref. No. 004672-16011B-USand further characterize limitations of the claims. However, in no way do these terms characterize the limitations of the claims from which they depend in a manner which relates or otherwise limits those limitations to activities related to fundamental economic principles or practices.”  Claims 10, 12, 15, 23, and 34 recite terms pertaining to financial markets and/or market participants, which fall into the general category of a method of organizing human activity, including the subcategory of a fundamental economic concept, further including commercial interactions, as defined under MPEP § 2106.04(a)(2), subsection IT.  Claims 1—35 recite steps or functions that could be performed alternatively by a person as a mental process, as defined under MPEP § 2106.04(a)(2), 

MPEP § 2106.04(a) guides that “[i]f the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One.” In such case, “[t]he claim then requires further analysis in Step 2A Prong Two, to determine whether any additional elements in the claim integrate the abstract idea into a practical application, see MPEP §2106.04(d).””» MPEP § 2106.04(a).

	Applicant argues “In particular, the claims are directed to processing "electronic data messages" transmitted over an electronic communications/computer network to enable a message processing system to determine, relative to an event, when portions of that data message were transmitted.” Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 although being old or well-known may indicate that the practice is “fundamental.”25 MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices.” Additional examples of “fundamental economic practices or principles” not discussed in this MPEP section include: 


Applicant argues “the claims are akin to Example 37, claim 2 of "Subject Matter Eligibility Examples: Abstract Ideas", published by the USPTO on January 7, 2019. In particular, the claim does not recite a mental process because the claim, under the broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. ‘Furthermore, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation."’ Claim 2 of Example 37 does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind. In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.  See also response above.
Applicant argues “similar to Finjan (and DDR), the claims provide an improvement to a specific technology and as such are not abstract.”  The Finjan decision confirms that software-based innovations can make “non-abstract improvements to computer technology” and be deemed patent-eligible subject matter. The “behavior-based” approach to virus scanning was pioneered by Finjan and is disclosed in the ’844 patent’s specification. In contrast to traditional “code-matching” systems, which simply look for the presence of known viruses, “behavior-based” scans can analyze a downloadable’s code and determine whether it performs potentially dangerous or unwanted operations—such as renaming or deleting files. Because security profiles communicate the granular information about potentially suspicious code made available by behavior-based scans, they can be used to protect against previously unknown viruses as well as “obfuscated code”—known viruses that have been cosmetically modified to avoid detection by code-matching virus scans.  The security profile approach also enables more flexible and nuanced virus filtering.  The instant claimed invention merely implements the abstract idea using instructions executed on generic computer components. Therefore, we conclude Appellant’s claims 1-35 merely use a generic programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f).
Applicant argues “Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, as described below, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.”  Novelty and non-obviousness, however, have no bearing on whether a claim recites an abstract idea. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree.., that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.").  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhatt (2017/0193083).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697